DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on December 14, 2020.  Claims 1-16 and 32 have been previously cancelled.  Claims 33-35 have been newly added.  Thus, claims 17-31 and 33-35 are pending.  Claim 17 is independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17-22, 24-29, 31 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0052453 to Nalepka et al. (hereinafter “Nalepka”) in view of U.S. Patent No. 9,315,173 to Gray et al. (hereinafter “Gray”).
th respect to dependent claim 17, Nalepka discloses an electrical control unit (ECU) (see paragraphs [0044] and [0046]: The electronic components include an onboard system 102 which is preferably mounted in the tractor 151 of the vehicle 150. The onboard system 102 is shown to include an onboard computer 105, an event detector 108, a user interface 107, a communication device 108, and a media recorder 110.  Captured images can be transferred from the trailer 153 to the tractor 151 for processing through the tractor-trailer connection 199 which may provide for one or more of wired, wireless, or optical communication between tractor and trailer, for example.); 
a first connector positioned at the front end of the trailer (see paragraph [0063]: the tractor-trailer connector 400 includes a unitary housing 401 that has a first area 402.); 
a second connector positioned at a front end of the trailer (see paragraph [0063]: the tractor-trailer connector 400 includes a unitary housing 401 that has a second area 403. A plurality of first terminals 410 are arranged within the housing 401 in the first area 402 and a plurality of terminals 420 are arranged within the housing 401 in the second area 403.  The connector 400 may be coupled with two cable connectors, a second cable connector connecting a second cable to the second area 403 of connector 400.); 
wherein the ECU is connected by a first databus to the trailer EBS unit, wherein the first databus is configured to carry braking related data signals to the trailer EBS unit (see paragraphs [0025] and [0050]: first terminals disposed in a first area within the housing, at least some of the first terminals coupled to lights and/or to a low speed data bus of the trailer.  The power line 299 in the trailer 203 provides power to various devices in the trailer, such as the turn signal, brake, and marker lights 320, various sensors 330, and/or actuators 340 and also provides power to one or more video cameras 351, 352 positioned on and/or within the trailer 203. ), and 
wherein the second connector includes a second databus connection for a second databus to carry data relating to non-braking functions, wherein the second databus is separate from the first databus (see paragraph [0025]: second terminals disposed in a second area within 
wherein the ECU includes a smart connector module, and wherein the smart connector module is at least connected to and/or associated with the first connector (see paragraphs [0003], [0007] and [0042]:   Various embodiments involve devices, systems, and methods for transmitting signals from a trailer to a tractor through a tractor-trailer connection.  The tractor-trailer connection is configured to communicatively couple the one or more image capture devices to one or both of the onboard computer and the media recorder. The onboard computer coordinates recording of image data received from the one or more image capture devices on the media recorder in response to the trigger signal.  Communication between a tractor and trailer of a commercial vehicle can be accommodated by tractor-trailer connections comprising a tractor connector and a trailer connector connected by a cable. In addition to supplying electrical power to the trailer, the tractor-trailer connections provide switching signals to operate the trailer lights and may provide connections for one or more buses used to communicate data to and from various sensors and actuators.).
Nalepka does not specifically discloses that the module for communicating is connected to the vehicle electronic braking.
Gray discloses when the master controller is in the trailer mode, a brake signal wire is used to apply braking power from the master controller to the electric braking system of the trailer (see col. 3, lines 17-20).
It would have been obvious to one skilled in the art to combine the connection of Nalepka with the braking master controller of Gray in order to provide connection to the vehicle electronic braking in order to provide separate communication and function of other trailer functions for effective brake control and behavior of the trailer.


Nalepka discloses wherein the first connector includes a standards compliant braking related data connector, wherein the second connector includes a second standards compliant data connector for data relating to non-braking functions, and wherein the first and second connectors are both connected to and/or associated with the ECU  (see paragraph [0063]:  A plurality of first terminals 410 are arranged within the housing 401 in the first area 402 and a plurality of terminals 420 are arranged within the housing 401 in the second area 403.  The first terminals 410 are arranged to be compatible with one or more standard tractor-trailer connectors, e.g., J560 or J1780, etc. Although there are 7 terminals shown in FIG. 4A, it will be appreciated that a different number of terminals may be used depending on the application.).
With respect to dependent claim 19, Nalepka discloses wherein the first connector includes a standards compliant braking related data connector having the ECU, and wherein the second connector includes a second standards compliant data connector  for data relating to non-braking functions (see paragraph [0063]:  A plurality of first terminals 410 are arranged within the housing 401 in the first area 402 and a plurality of terminals 420 are arranged within the housing 401 in the second area 403.  The first terminals 410 are arranged to be compatible with one or more standard tractor-trailer connectors, e.g., J560 or J1780, etc. Although there are 7 terminals shown in FIG. 4A, it will be appreciated that a different number of terminals may be used depending on the application.).
With respect to dependent claim 20, Nalepka discloses wherein the first databus is compliant with ISO7638 (see paragraph [0049]:  The onboard system 102 located in the tractor 202 is communicatively coupled to cameras 351, 352 through a tractor-trailer connection 260 that includes at least one tractor connector 261, at least one trailer connector 262 and at least one cable 263. The tractor and trailer connectors 262, 263 may comprise 5-pin, 6-pin, 7-pin, 8-pin, 9-pin, and/or 13-pin connectors compatible with standard tractor-trailer connectors such as J560, ISO 1185, J1780, ISO 11446, ISO 7638, ISO 3732, ISO 1724, ISO 12098, ISO 3731, etc.).  
Nalepka discloses wherein the second databus is compliant with ISO 12098 (see paragraph [0049]:  The onboard system 102 located in the tractor 202 is communicatively coupled to cameras 351, 352 through a tractor-trailer connection 260 that includes at least one tractor connector 261, at least one trailer connector 262 and at least one cable 263. The tractor and trailer connectors 262, 263 may comprise 5-pin, 6-pin, 7-pin, 8-pin, 9-pin, and/or 13-pin connectors compatible with standard tractor-trailer connectors such as J560, ISO 1185, J1780, ISO 11446, ISO 7638, ISO 3732, ISO 1724, ISO 12098, ISO 3731, etc.).  
With respect to dependent claim 22, Nalepka does not specifically discloses the connection to the brake or brake and chassis controller is made using a 4 wire cable.
Gray discloses the input/output wires may comprise a power wire 74, a ground wire 76, a brake light signal wire 78, and a braking signal wire 80.  The power wire 74 may be used to provide power to the master controller 26.  For example, the power wire 74 may be electrically coupled with a towing vehicle battery 82 of the towing vehicle 14 (see col. 9, lines 61-67).
It would have been obvious to one skilled in the art at the time of the invention to combine the connection of Nalepka with the connection of Gray which includes a 4 wire cable in order to provide an efficient cable that transmit data with robust speed for efficient communication.
With respect to dependent claim 24, Nalepka discloses wherein the speed of the data signals on at least one of the databuses is 250Kb/s or higher (see paragraph [0053]:  digital cameras 351, 352 coupled to a high speed digital peripheral bus suitable for transferring video through suitable digital interfaces 353, 354. The digital peripheral bus may comprise optical conductors (with suitable receiver/transmitter optoelectronics) or electrical conductors.).
With respect to dependent claim 25, Nalepka discloses wherein the first databus includes an Ethernet connection (see paragraph [0024]: digital peripheral bus can include a Firewire, IEEE 1394, DisplayPort, Universal Serial Bus (USB) 2.0, or USB 3.0, or Gigabit Ethernet bus.).  
With respect to dependent claim 26, Nalepka discloses wherein the data relating to non- braking functions includes at least one of lighting control, object detection, object location, object 
With respect to dependent claim 27, Nalepka discloses wherein there is a third databus connection for a third data bus to carry data relating to at least one of object detection, object location, object distance and/or a video signal (see paragraphs [0025] and [0042]:  The second terminals coupled to a video data bus configured to transfer video signals from the one or more image capture devices situated on and/or within the trailer.  The tractor-trailer connections provide switching signals to operate the trailer lights and may provide connections for one or more buses used to communicate data to and from various sensors and actuators. For example, some bus configurations currently in use include SAE J1939 and J11992—Control Area Network (CAN), SAE J2497—Powerline communication (PLC), and SAE J1708/1587, among others.).  
With respect to dependent claim 28, Nalepka discloses wherein the electronic braking and communication system includes a camera, which camera is connected to the second databus (see paragraph [0056]: The transmitter unit 265 includes a video input 302 configured to receive image data (e.g., video or still image data) from one or more cameras 112. The one or more cameras 112 can be mounted at various locations of the trailer 207. For example, one or more cameras 112 can be installed in the interior of the trailer 207.  One or more microphones 114 can be mounted on an exterior surface of the trailer 207 for purposes of monitoring for sounds indicative of vehicle proximity, brake wear, and proximity of, or contact with, objects during vehicle backup, for example.).  
With respect to dependent claim 29, Nalepka discloses wherein the electronic braking and communication system includes at least object detector, in particular a radar or lidar or ultrasonic detector, which detector is connected to the second databus  (see paragraph [0056]:  For example, one or more microphones 114 can be mounted on an interior surface of the trailer 207 for purposes of monitoring cargo sounds, such as shifting, as well as human voice sounds during loading and unloading of cargo to and from the trailer 207.  One or more microphones 114 can 
With respect to dependent claim 31, Nalepka discloses wherein the ECU is configured to determine if an obstacle is present and, in the event of an obstacle being detected, generate a brake actuation signal (see paragraph [0056]:  One or more cameras 112 can be mounted on the exterior of the trailer 207, such as on the sides or the rear (e.g., one or more backup cameras) of the trailer 207. In some embodiments, the transmitter unit 265 includes an audio input 303 which is configured to receive audio data from one or more microphones 114 mounted at the trailer 207 (e.g., a microphone of a camera 112 or a separate microphone). For example, one or more microphones 114 can be mounted on an interior surface of the trailer 207 for purposes of monitoring cargo sounds, such as shifting, as well as human voice sounds during loading and unloading of cargo to and from the trailer 207. One or more microphones 114 can be mounted on an exterior surface of the trailer 207 for purposes of monitoring for sounds indicative of vehicle proximity, brake wear, and proximity of, or contact with, objects during vehicle backup, for example.).  
With respect to dependent claim 33, Nalepka discloses wherein power management and power conditioning are performed in at least the first connector (see paragraph [0061]:  each of the transmitter unit 265 and the receiver unit 266 includes a power input coupled to a power line 307 of the vehicle. The power line 307 is configured to provide communication between various components of the vehicle via a known PLC communication protocol. The transmitter unit 265 includes a PLC interface 308 and the receiver unit 266 includes a PLC interface 309, which allows for communication of various signals between the two devices 265 and 266 over power lines of the vehicle, such as trailer-related data.).
With respect to dependent claim 34, Nalepka does not specifically disclose the first connector is connected to a splitter.
Gray discloses a breakaway cable 28 may be split into two portions (not shown), one securely mounted to the towed vehicle 12, powered vehicle 20, or trailer 216 and another securely mounted to the towing vehicle 14.  At some point between the towed vehicle connection 98 and the towing vehicle connection 96, the two portions of the breakaway cable 28 may be mated via electrical breakaway connectors (not shown).  One of the electrical breakaway connectors may comprise the breakaway switch 60 and the other of the electrical breakaway connectors may comprise the breakaway switch activation elements 116.  These electrical breakaway connectors may be designed to pull apart at a preset force greater than normal operating forces.  Advantageously, when using the electrical breakaway connectors, both the towed vehicle connection 98 and the towing vehicle connection 96 may be more rigorously attached to the towed outlet 58 and the towing outlet 90, respectively, without fear of damage during a breakaway event (see col. 14, line 59 - col. 15, line 9).  
With respect to dependent claim 35, Nalepka does not specifically discloses the ECU is also connected by an electrical connection to the splitter.
Gray discloses the breakaway cable 28 may be split into two portions (not shown), one securely mounted to the towed vehicle 12, powered vehicle 20, or trailer 216 and another securely mounted to the towing vehicle 14.  At some point between the towed vehicle connection 98 and the towing vehicle connection 96, the two portions of the breakaway cable 28 may be mated via electrical breakaway connectors (not shown).  One of the electrical breakaway connectors may comprise the breakaway switch 60 and the other of the electrical breakaway connectors may comprise the breakaway switch activation elements 116.  These electrical breakaway connectors may be designed to pull apart at a preset force greater than normal operating forces.  Advantageously, when using the electrical breakaway connectors, both the towed vehicle connection 98 and the towing vehicle connection 96 may be more rigorously attached to the towed outlet 58 and the towing outlet 90, respectively, without fear of damage during a breakaway event (see col. 14, line 59 - col. 15, line 9).
Nalepka to include a splitter connection for proper interfacing with one or more data bus in order to provide efficient communication and power supply that is separate and distinct.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nalepka.
With respect to dependent claim 23, Nalepka does not specifically discloses that each wire of the 4-wire cable has a diameter of approximately 1 mm.  
 	It is well known in the art that wires such as USB cables, coaxial cables, optical fiber cables have a diameter of 1mm.  Thus, it would have been obvious to one skilled in the art that the connection wire is has a diameter of 1mm.  Accordingly, there is no change in the respective function of the cable.  Thus, the combination/modification would have yielded nothing more than predictable results to one of ordinary skill in the art.

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661